                  Case 7:21-cv-04873 Document 1 Filed 06/02/21 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------
RIVKA HALPERIN
on behalf of herself and
all other similarly situated consumers

                                    Plaintiff,

                  -against-


EXPERIAN INFORMATION SOLUTIONS, INC.
AND AMERICAN HONDA FINANCE CORPORATION

                                    Defendants.

-----------------------------------------------------------

             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FCRA
                                                      Introduction
1.       Plaintiff Rivka Halperin seeks redress for the illegal practices of Experian Information

         Solutions, Inc. ("Experian") and American Honda Finance Corporation ("Honda") in

         violation of the Fair Credit Reporting Act, 15. U.S.C. § 1681, et seq. (FCRA) and the New

         York Fair Credit Reporting Act, NY CLS Gen Bus § 380, et seq. (NY FCRA).

2.       The FCRA and NY FCRA prohibit furnishers of credit information to falsely and

         inaccurately report consumers' credit information to credit reporting agencies.

                                                            Parties

3.       Plaintiff is a citizen of the State of New York who resides within this District.

4.       Plaintiff is a consumer as defined by 15 U.S.C. § 1681a et. seq.

5.       Defendant Experian is a Credit Reporting Agency ("CRA") that engages in the business

         of maintaining and reporting consumer credit information.




                                                        -1-
                 Case 7:21-cv-04873 Document 1 Filed 06/02/21 Page 2 of 20




6.    Upon information and belief, Defendant Experian’s principal place of business is located

      in Costa Mesa, California.

7.    Defendant Honda is a “furnisher of information” within the meaning of the FCRA [15

      U.S.C. § 1681s-2 et seq.].

8.    Upon information and belief, Defendant Honda’s principal place of business is located in

      Torrance, California.

                                         Jurisdiction and Venue

9.    This court has jurisdiction under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

10.   All conditions precedent to the bringing of this action have been performed.

11.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the acts and transactions

      that give rise to this action occurred, in substantial part, in this district.

                                Allegations Particular to Rivka Halperin

12.   Plaintiff is a consumer who is the victim of inaccurate reporting by Defendant Experian,

      and has suffered particularized and concrete harm.

13.   Plaintiff Rivka Halperin disputed a Honda account that appeared on her credit report

      directly with Experian on or about July 3, 2020. (see Exhibit A)

14.   Plaintiff had been informed by Defendant Honda that if she made payment in full, Honda

      would report the said account to the CRAs as “paid in full.”

15.   Nevertheless, upon making prompt payment in full after communicating with Honda,

      Honda began reporting the account as “late.”

16.   Thereafter, Experian notified the Plaintiff that it had initiated an investigation into the said

      dispute.




                                                  -2-
              Case 7:21-cv-04873 Document 1 Filed 06/02/21 Page 3 of 20




17.   Experian’s investigation did not resolve the dispute and Plaintiff subsequently filed a

      statement of dispute with Experian on or about September 3, 2020. (see Exhibit B)

18.   Section 1681i(c) of the FCRA provides: “Whenever a statement of a dispute is filed . . .

      the consumer reporting agency shall, in any subsequent consumer report containing the

      information in question, clearly note that it is disputed by the consumer and provide either

      the consumer's statement or a clear and accurate codification or summary thereof.”

19.   Plaintiff obtained his consumer credit report from Experian in or about October, 2020,

      and found that Experian had not included her statement of dispute in the credit report.

20.   15 U.S.C. § 1681i provides the procedure by which a consumer reporting agency ("CRA")

      must abide whenever a consumer disputes an item contained in his or her credit file.

21.   Section 1681i(a) outlines the reinvestigation that the CRA must undertake after the

      consumer notifies the CRA of the dispute.

22.   Section 1681i(b), in turn, permits the consumer to file a "statement of dispute" with the

      CRA in the event that the reinvestigation fails to resolve the dispute.

23.   Finally, Section 1681i(c) requires any consumer report produced subsequent to the filing

      of the statement of dispute to clearly note the dispute "and provide either the consumer's

      statement or a clear and accurate codification or summary thereof."

24.   Subsequent to Experian’s receipt of the Plaintiff’s statement of dispute, Experian issued

      consumer reports without in any way indicating to the users of the reports that certain

      information contained therein was disputed by Plaintiff and failed to include a copy of

      Plaintiff's statement of dispute.

25.   Experian intentionally failed to include the statement of dispute with later copies of the

      Plaintiff's consumer reports.




                                               -3-
                    Case 7:21-cv-04873 Document 1 Filed 06/02/21 Page 4 of 20




26.      Plaintiff's September 3, 2020 “Statement of Dispute” letter, sent in response to

         Defendant's reinvestigation results constitutes a "statement of dispute" under 15 U.S.C. §

         1681i(b).

27.      The “Statement of Dispute” letter was sent after Plaintiff's request for a reinvestigation

         yielded no change in the status of the account on Plaintiff's credit report. This is precisely

         the process that § 1681i requires.

28.      Plaintiff clearly provided sufficient detail in his September 3, 2020 “Statement of Dispute”

         letter to put Defendants on notice as to the nature of the dispute.

29.      The FCRA is intended “to protect consumers from the transmission of inaccurate

         information about them, and to establish credit reporting practices that utilize accurate,

         relevant, and current information in a confidential and responsible manner.” Cortez v.

         Trans Union, LLC, 617 F.3d 688, 706 (3d Cir. 2010).

30.      Defendants violated § 1681i(c) of the FCRA, since Plaintiff disputed the accuracy of the

         above-mentioned information in Plaintiff’s credit file and then notified Experian of the

         said dispute.

31.      Despite having furnished information from Honda and the dispute from the Plaintiff,

         Experian has completely abdicated its obligations under federal and state law and has

         instead chosen to merely "parrot" whatever its customer, Honda has chosen to say.1

32.      Defendant Honda has promised through its subscriber agreement or contracts to accurately

         update accounts but Honda has willfully, maliciously, recklessly, wantonly, and/or



1
  Jones v. Experian Info. Solutions, Inc., 982 F. Supp. 2d 268, 274–74 (S.D.N.Y. 2013) (CRA’s duties consist of more than
forwarding dispute to the furnisher and relying on response, citing Gorman v. Experian; “Defendant’s duty under the statute is
not necessarily fulfilled merely by the furnisher for information”); Gorman v. Experian Info. Solutions, Inc., 2008 WL 4934047
(S.D.N.Y. Nov. 19, 2008) (FCRA demands more than forwarding the dispute to the furnisher and relying on the furnisher’s
response); Frost v. Experian, 1998 WL 765178 (S.D.N.Y. Nov. 2, 1998) (required to go behind the court record if notified that it
is inaccurate)




                                                              -4-
              Case 7:21-cv-04873 Document 1 Filed 06/02/21 Page 5 of 20




      negligently failed to follow this requirement as well as the requirements set forth under

      the FCRA and state law, which has resulted in the erroneous information on Plaintiff’s

      credit report.

33.   The United States Court of Appeals for the Fourth Circuit held, that the FCRA requires

      furnishers to conduct detailed examinations of the documents underlying customer

      transactions before responding to inquiries about a customer’s debt, instead of relying on

      computer databases that provide convenient, but potentially incomplete or inaccurate

      customer account information. See Johnson v, MBNA America Bank, No. 03123S

      (February 11, 2004).

34.   The FCRA was enacted "to ensure fair and accurate credit reporting, promote efficiency

      in the banking system, and protect consumer privacy." Safeco Ins. Co. of Am. v. Burr,

      551 U.S. 47, 52, 127 S. Ct. 2201, 167 L. Ed. 2d 1045 (2007). (To achieve this goal, it

      "imposes some duties on the sources that provide credit information to CRAs, called

      'furnishers' in the statute."), Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1162

      (9th Cir. 2009). (These duties are triggered whenever a credit reporting agency notifies

      the furnisher that a consumer has disputed information that it provided to the agency. Id.;

      15 U.S.C. § 1681s-2(b) (1). Once this occurs, the furnisher must "conduct an investigation

      with respect to the disputed information," "review all relevant information provided by

      the consumer reporting agency" about the dispute, and correct any inaccuracies. Id.), see

      also Nelson v. Chase Manhattan Mortg. Corp., 282 F.3d 1057, 1059 (9th Cir. 2002).

      (Describing furnisher's duties under the FCRA). If the furnisher fails to carry out any of

      these duties, the consumer who initiated the dispute may sue the furnisher. 15 U.S.C. §

      1681o; Nelson, 282 F.3d at 1059. See also Haynes v. Chase Bank U.S.A., N.A., Docket




                                              -5-
                     Case 7:21-cv-04873 Document 1 Filed 06/02/21 Page 6 of 20




          No. 7:18-cv-03307 (S.D.N.Y. Apr 16, 2018). ([The Judge] conclude[s], therefore, based

          on the foregoing allegations in the complaint that the complaint, if true -- and I need to

          accept it as true -- states a cause of action against Chase for breach of the discharge under

          Sections 727 and 524(a)(2) of the Bankruptcy Code for intentionally assisting in the

          collection of discharged debt by not correcting the debtors' credit reports to reflect that the

          debt has, in fact, been discharged.), Venugopal v. Citibank, National Association, Docket

          No. 5:12-cv-02452 (N.D. Cal. May 14, 2012). (Construed in the light most favorable to

          Plaintiff, this report supports Plaintiff's claim that Citibank continued to misreport

          Plaintiff's debt history even after Plaintiff initiated his dispute with Experian. Accordingly,

          he has stated a valid claim under the FCRA.)

35.       It is only after receiving the CRA’s notice of the consumer’s dispute that a furnisher can

          be liable to the consumer for its failure to participate in the investigation process as

          required by the statute. A failure of the CRA to forward the dispute to the furnisher

          relieves the furnisher of its obligation to investigate.

36.       However, the furnisher that establishes this defense necessarily establishes the consumer’s

          alternative claim that the CRA breached its statutory duty to notify the furnisher.2

37.       These litigation alternatives illustrate that whether the CRA or the furnisher (or both) is

          ultimately responsible for the failure to properly investigate the consumer’s dispute is

          virtually impossible to know prior to formal discovery. Accordingly, the consumer is well

          advised to join claims against both the furnisher and the CRA when suing either for



2
  Snyder v. Nationstar Mortg. L.L.C., 2015 WL 7075622 (N.D. Cal. Nov. 13, 2015) (allegation of an inaccurate tradeline that the
furnisher failed to correct or delete as part of the investigation process necessarily states a claim for a violation of that duty under
§ 1681s-2(b)(1)(E)); Abdelfattah v. Carrington Mortg. Serv. L.L.C., 2013 WL 495358 (N.D. Ca. Feb. 7, 2013) (complaint stated
a claim for relief because it alleged a objectively false debt balance that failed to account for foreclosure sale proceeds, and thus
showed that the furnisher “did not correct the report after notice and time to investigate)




                                                                  -6-
                     Case 7:21-cv-04873 Document 1 Filed 06/02/21 Page 7 of 20




          breaching its investigation duties. This proposition has been expressly endorsed by at least

          one federal court.

38.       Any furnisher who negligently fails to comply with any of its investigation duties is liable

          to the consumer for actual damages, the costs of litigation, and attorney fees. If the

          violation is willful, the furnisher is liable for actual damages or minimum statutory

          damages between $100 and $1000, for punitive damages, as well as for costs and attorney

          fees.

39.       As in all FCRA cases, a necessary element of establishing furnisher liability is proof of

          damages—actual, statutory, or punitive. Thus, the consumer must either establish a willful

          violation permitting an award of statutory and punitive damages or have suffered damages

          in connection with a negligent violation. The FCRA is not a strict liability statute, so

          merely showing that the furnisher did not comply with one of its duties will not establish

          liability.

40.       Defendant Experian’s subsequent reinvestigation of the item failed to resolve the dispute

          so the Plaintiff filed a statement of dispute with Experian and Experian failed to include

          the statement of dispute with later copies of the Plaintiff's consumer report.3


3
   See Cushman v. TransUnion Corp., 115 F.3d 220, 225 (3rd Cir. 1997) (holding that "in order to fulfill its obligation under
section 1681i(a) 'a credit reporting agency may be required, in certain [*16] circumstances, to verify the accuracy of its initial
source of information.'" (quoting Henson v. CSC Credit Servs., 29 F.3d 280, 287 (7th Cir. 1994)); Dixon-Rollins v. Experian Info.
Sols., Inc., 753 F. Supp. 2d 452, 465 (E.D. Pa. 2010) ("Trans Union's failure to properly reinvestigate Dixon-Rollins's dispute was
not an isolated incident. Indeed, it has repeatedly failed to carry out its statutory duty despite the rejection of the same argument
it now repeats and admonishments that its reinvestigations were deficient. In 1997, the Third Circuit instructed Trans Union that
it may not just repeat information it receives from the original source, but must do more to verify the credit information. Cushman,
115 F.3d at 225. Since Cushman was decided, Trans Union has been repeatedly warned of its statutorily required obligation
in conducting a reinvestigation, see e.g., Krajewski, 557 F. Supp. 2d at 616; Crane, 282 F. Supp. 2d at 320; Lawrence, 296 F.
Supp. 2d at 589; Saenz v. Trans Union, LLC, 621 F. Supp. 2d 1074, 1083 (D. Or. 2007) (Trans Union must do more than parrot
information received by original source); Lambert v. Beneficial Mortgage Corp., No 05-5468, 2007 U.S. Dist. LEXIS 33119,
2007 WL 1309542, at *2 (W.D. Wash. May 4, 2007) (in certain circumstances a consumer reporting agency may need to verify
the accuracy of its initial source of information) (citations omitted), and found liable for noncompliance. See, e.g., Mullins v.
Equifax Info. Servs., LLC, No. 05-888, 2007 U.S. Dist. LEXIS 62912, 2007 WL 2471080, at *7 n. 11 (E.D. Va. Aug. 27, 2007).
Thus, because Trans Union has been warned of its inadequate reinvestigation practices in prior cases, it may be considered
a repeat FCRA offender. See Willow Inn, Inc., v. Public Serv. Mut. Ins. Co., 399 F.3d 224, 232 (3d Cir. 2005) (recidivist behavior
relates to defendant's conduct as to non-parties).") (emphasis added); see also Stevenson v. TRW Inc., 987 F.2d 288, 293 (5th Cir.
1993) ("In a reinvestigation of the accuracy of credit reports [pursuant to § 1681i(a)], a credit bureau must bear some responsibility




                                                                 -7-
                      Case 7:21-cv-04873 Document 1 Filed 06/02/21 Page 8 of 20




41.       If Honda had performed a reasonable investigation of Plaintiff’s dispute, Plaintiff’s Honda

          account would be updated to reflect a paid status no late payment.

42.       Inaccurate information was included in the Plaintiff’s credit report.

43.       The inaccuracy was due to the Defendants’ failure to follow reasonable procedures to

          assure maximum possible accuracy.4

44.       The Plaintiff suffered injury.

45.       The consumer's injury was caused by the inclusion of the inaccurate entry.




for evaluating the accuracy of information obtained from subscribers."). The court in Cushman noted that to only require the credit
reporting agency to go to the furnisher of information would replicate the requirements of section 1681e(b), and such a reading
would render the two sections largely duplicative of each other. Id. Receiving notification of a dispute from a customer shifts the
responsibility of reinvestigation onto the credit reporting agency, and the statutory responsibility imposed on the credit report
agency "must consist of something more than merely parroting information received from other sources...Given the
standard articulated in Cushman and Experian's claimed sole reliance on the information it received from HSBC, a jury could
conclude that Experian did not reinvestigate Plaintiff's dispute in accordance with the requirements of 15 U.S.C. § 1681.")
(emphasis added); Carlisle v. Nat’l Commercial Services, Inc., 2016 WL 4544368, at *7 (N.D. Ga. July 22, 2016), adopted, 2016
WL 4532219 (N.D. Ga. Aug. 29, 2016) (when consumer disputes and CRA conducts cursory investigation, reporting of same
dispute information violates § 1681e(b)); Lazarre v. JP Morgan Chase Bank (Lazarre II), 780 F. Supp. 2d 1330 (S.D. Fla. 2011)
(violation of § 1681i(a) logically entails violation of § 1681e(b); CRA that conducts unreasonably cursory reinvestigations would
not be following reasonable procedures to ensure maximum possible accuracy); Burke v. Experian Info. Serv., 2011 WL 1085874,
at *7 (E.D. Va. Mar. 18, 2011) (CRA could be liable for § 1681e(b) violation for failing to conduct reasonable investigation);
Campbell v. Experian Info. Solutions, Inc., 2009 WL 3834125 (W.D. Mo. Nov. 13, 2009); Wilson v. CoreLogic Saferent, LLC,
No. 14-CV-2477 (JPO), 2017 U.S. Dist. LEXIS 162928, at *8 (S.D.N.Y. Sep. 29, 2017) ("Whether or not the credit reporting
agency followed reasonable procedures 'will be a jury question in the overwhelming majority of cases.'" Id. (quoting Gorman
v. Experian Info. Solutions, Inc., No. 07 Civ. 1846, 2008 U.S. Dist. LEXIS 94083, 2008 WL 4934047, at *4 (S.D.N.Y. Nov. 19,
2008)); see also Crabill v. Trans Union, L.L.C., 259 F.3d 662, 664 (7th Cir. 2001) (Because summary judgment is not appropriate
unless the reasonableness of the CRA's procedures is "beyond question," reasonableness "is treated as a factual question even
when the underlying facts are undisputed.") (emphasis added)
4
  Saindon v. Equifax Info. Serv., 608 F. Supp. 2d 1212, 1217 (N.D. Cal. 2009) ("In its motion and declarations, [Equifax] does
lay out a string of application procedures that include both automated and manual checks by the agency. But giving all reasonable
inferences to the plaintiff, the monitoring and reinvestigation procedures could be seen as quite limited. The procedures could be
seen by a jury as merely basic automated checks that catch missing data fields on submitted forms, which do not go to the heart
of whether a source of information is trustworthy. For example, when a consumer files a complaint contesting the accuracy of an
item on his or her credit report, the sole action taken by Equifax is to contact the source of the information to verify if it is accurate.
If the source says that it is, the inquiry ends . . . This does virtually nothing to determine the actual credibility of the source—
which is what plaintiff asserts is lacking—or so a jury could reasonable conclude. While defendant does have some procedures
that include a manual review of some disputes, a jury could reasonably find that almost none of the procedures include a review
of the integrity of the information source itself. "), Sharf v. TransUnion, L.L.C., 2015 WL 6387501 (E.D. Mich. Oct. 22, 2015)
(student loan servicer willfully violated FCRA by failing to conduct any investigation, deferring entirely to lender to determine
accuracy), Saenz v. Trans Union, L.L.C., 2007 WL 2401745, at *7 (D. Or. Aug. 15, 2007) (when CRA is on notice that information
is suspect, “it is not reasonable for the [CRA] simply to verify the creditor’s position without additional investigation”) White v.
Trans Union, 462 F. Supp. 2d 1079 (C.D. Cal. 2006) (rejecting argument that confirmation of the accuracy of information from
its original source is a reasonable inquiry as a matter of law)




                                                                    -8-
              Case 7:21-cv-04873 Document 1 Filed 06/02/21 Page 9 of 20




46.   At all times pertinent hereto, Defendants were acting by and through their agents, servants

      and/or employees, who were acting within the scope and course of their employment, and

      under the direct supervision and control of the Defendants herein.

47.   At all times pertinent hereto, the conduct of the Defendants, as well as that of their agents,

      servants and/or employees, was malicious, intentional, willful, reckless, negligent and in

      wanton disregard for federal law and the rights of the Plaintiff herein.

48.   Discovery of the violations brought forth herein began and occurred in the month of July

      of 2020 and is within the statute of limitations as defined in the FCRA, 15 U.S.C. § 1681p.

                                 CLASS ACTION ALLEGATIONS

49.   When a consumer notifies a CRA that the consumer disputes “the completeness or

      accuracy of any item of information contained in a consumer’s file” the CRA must

      “conduct a reasonable reinvestigation to determine whether the disputed information is

      inaccurate and record the current status of the disputed information, or delete the item

      from the file” within 30 days of receiving the consumer’s dispute. 15 U.S.C. §

      1681i(a)(1)(A). As part of the investigation, the CRA must “provide notification of the

      dispute to any person who provided any item of information in dispute,” and the notice

      must “include all relevant information regarding the dispute that the agency has received

      from the consumer….” 15 U.S.C. § 1681i(a)(2)(A).

50.   If a consumer disputes an account that appears on his or her credit, the CRA must

      investigate to determine whether the account pertains to that consumer and should be part

      of that consumer’s credit history. As part of the investigation, a CRA must notify the

      source of the disputed account about the consumer’s dispute and provide the source with




                                               -9-
             Case 7:21-cv-04873 Document 1 Filed 06/02/21 Page 10 of 20




      all the relevant information provided by the consumer. Alternatively, the CRA can delete

      the derogatory information.

51.   Experian in particular, has long been aware of its obligations to properly investigate

      consumer disputes. It had the benefit of plain, unambiguous statutory language requiring

      a reasonable investigation of “the completeness or accuracy of any item of information

      contained in a consumer’s file” that is disputed by that consumer. 15 U.S.C. §

      1681i(a)(1)(A) (emphasis added).

52.   The Eleventh Circuit Court of Appeals has held that a consumer reporting agency like

      Experian violates section 1681i(a)(1) if it fails to do a reasonable reinvestigation when a

      consumer disputes “information contained in his file.” Collins v. Experian Info. Sol’s,

      Inc., 775, F.3d 1330, 1335 (11th Cir. 2015) (“[a] file is simply the information retained

      by the consumer reporting agency.”).

53.   Other courts of appeals have for many years also instructed CRAs to reinvestigate any

      item that it reports and that a consumer disputes, regardless of the context. See Cortez v.

      Trans Union, LLC, 617 F.3d 688, 711-13 (3d Cir. 2010) (OFAC terrorist alerts that CRA

      keeps off site with another company but placed on its credit reports are in the consumer

      file and must be reinvestigated); Morris v. Equifax Info. Serv’s, LLC, 457 F.3d 460, 466-

      68 (5th Cir. 2006) (Equifax must reinvestigate store charge account that is on file kept by

      one of Equifax’s affiliates but which can be sold by Equifax in its credit reports); Pinner

      v. Schmidt, 805 F.2d 1258 (5th Cir. 1986); Bryant v. TRW, Inc., 689 F.2d 72 (6th Cir.

      1982); Dennis v. BEH-1, LLC, 520 F.3d 1067 (9th Cir. 2008); Steed v. Equifax Info.

      Serv’s, LLC, No. 1:14-cv-0437-SCJ, 2016 WL 7888039, at *4 (N.D. Ga. Aug. 31, 2016).




                                              -10-
             Case 7:21-cv-04873 Document 1 Filed 06/02/21 Page 11 of 20




54.   Experian’s failure to investigate disputed account information is a result of its standard

      policies and practices adopted in reckless disregard of consumers’ rights under the FCRA.

55.   Plaintiff brings this class action pursuant to Rule 23(a) and (b)(3) of the Federal Rules of

      Civil Procedure, based on Experian’s failure to comply with 15 U.S.C. § 1681i(a)(1) and

      (2).

56.   This cause of action is brought on behalf of Plaintiff and the members of a class.

57.   The class consists of all persons whom Defendants’ records reflect resided in the State of

      New York, who notified Experian of a dispute of an account appearing in their Experian

      credit files and to whom Experian failed to include the statement of dispute in subsequent

      credit reports, during the period beginning two years prior to the filing of this action and

      through the time of judgment.

58.   The class is so numerous that joinder of all members is impracticable. Although the

      precise number of class members is known only to Experian, Experian has represented

      that it receives approximately 10,000 disputes a day, amounting to millions of disputes

      each year. Accordingly, Plaintiff estimates that each class has thousands of members.

59.   There are questions of law and fact common to the classes that predominate over any

      questions affecting only individual class members. The principal questions are whether

      Experian violated the FCRA by failing to reinvestigate and contact the source of the

      disputed inquiry, or delete it; and whether the violations were willful.

60.   Plaintiff’s claims are typical of the claims of the classes, which all arise from the same

      operative facts and are based on the same legal theory: a dispute to Experian regarding a

      dispute, which Experian did not investigate or delete as required by 15 U.S.C. §

      1681i(a)(1) and (2). Plaintiff received results of his disputes from Experian with standard




                                              -11-
             Case 7:21-cv-04873 Document 1 Filed 06/02/21 Page 12 of 20




      form language. Plaintiff’s claim is typical of the two-year class because he made his

      dispute within two years.

61.   Plaintiff will fairly and adequately protect the interests of the class. Plaintiff is committed

      to vigorously litigating this matter and have retained counsel experienced in handling class

      actions and claims under the FCRA. Neither Plaintiff nor his counsel has any interests that

      might cause them not to vigorously pursue these claims.

62.   This action should be maintained as a class action because questions of law and fact

      common to class members predominate over any questions affecting only individual class

      members, and because a class action is a superior method for the fair and efficient

      adjudication of this controversy. Experian’s conduct described in this Complaint stems

      from standard policies and practices, resulting in common violations of the FCRA. Class

      members do not have an interest in pursuing separate actions against Experian, as the

      amount of each class member’s individual claim is small compared to the expense and

      burden of individual prosecution. Class certification also will obviate the need for unduly

      duplicative litigation that might result in inconsistent judgments concerning Experian’s

      practices. Moreover, management of this action as a class action will not present any

      likely difficulties. In the interests of justice and judicial efficiency, it would be desirable

      to concentrate the litigation of all class members’ claims in a single forum.

63.   This action should be maintained as a class action because the prosecution of separate

      actions by individual members of the class would create a risk of inconsistent or varying

      adjudications with respect to individual members which would establish incompatible

      standards of conduct for the party opposing the class, as well as a risk of adjudications

      with respect to individual members which would as a practical matter be dispositive of




                                               -12-
             Case 7:21-cv-04873 Document 1 Filed 06/02/21 Page 13 of 20




      the interests of class members not parties to the adjudications or substantially impair or

      impede their ability to protect their rights.

                           AS AND FOR A FIRST CAUSE OF ACTION
            Violation of the Fair Credit Reporting Act (FCRA), 15 U.S.C. 1681i et. seq.

      Failure to Conduct Reasonable Investigation and Maintain Reasonable Accuracy

64.   At all times mentioned in this Complaint, Experian was a "consumer reporting agency,"

      as referred to in 15 U.S.C. § 1681a(e).

65.   At all times mentioned in this Complaint, Honda was a Furnisher of information as

      referred to in 15 U.S.C. § 1681s-2 of the FCRA.

66.   At all times mentioned in this Complaint, Honda was a federally registered trade mark

      representing the furnisher for a disputed account which is the subject of this action.

67.   Honda is reporting inaccurate credit information concerning the Plaintiff to one or more

      credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

68.   Prior to the commencement of this action, Plaintiff disputed certain information about a

      Honda auto-finance account on Plaintiff's Experian consumer credit report.

69.   Plaintiff was disputing the fact that although she had made prompt payment in full,

      Defendant Honda began reporting the account as “late.”

70.   Experian subsequently notified the Plaintiff that it would investigate the said dispute.

71.   Experian’s investigation did not resolve the dispute and Plaintiff subsequently filed a

      statement of dispute.

72.   The disputed account appeared on Plaintiff’s Experian consumer report and in his file

      maintained by Experian, yet did not include the said statement of dispute.

73.   The United States Court of Appeals for the Fourth Circuit held, that the FCRA requires

      furnishers to conduct detailed examinations of the documents underlying customer




                                                -13-
             Case 7:21-cv-04873 Document 1 Filed 06/02/21 Page 14 of 20




      transactions before responding to inquiries about a customer’s debt, instead of relying on

      computer databases that provide convenient, but potentially incomplete or inaccurate

      customer account information. See Johnson v, MBNA America Bank, No. 03123S

      (February 11, 2004).

74.   Defendants’ investigation process did not live up to the standards of Johnson v, MBNA

      America Bank, No. 03123S (February 11, 2004).

75.   Defendants’ investigation process did not live up to the standards of the Federal Trade

      Commission in the matter of U.S. v. Performance Capital Mgmt. (Bankr. C.D. Cal. Aug.

      24, 2000).

76.   Defendants violated the duty under 15 U.S.C. 1681i by verifying the above referenced

      account without obtaining any documentation in support of its contention that Defendants

      were legally responsible for the account.

                                    LIABILITY AND DAMAGES
77.   Plaintiff re-states, re-alleges, and incorporates herein by reference, the previous

      paragraphs as if set forth fully in this cause of action.

78.   At all times mentioned in this Complaint, various employees and/or agents of Defendants

      were acting as agents of Defendants and therefore Defendants were liable to for the acts

      committed by its agents and/or employees under the doctrine of respondent superior.

79.   At all times mentioned in this Complaint, employees and/or agents of Defendants were

      acting jointly and in concert with Defendants, and Defendants is liable for the acts of such

      employees and/or agents under the theory of joint and several liability because Defendants

      and its agents or employees were engaged in a common business venture and were acting

      jointly and in concert.




                                                -14-
             Case 7:21-cv-04873 Document 1 Filed 06/02/21 Page 15 of 20




80.   Plaintiff believes and asserts that he is entitled to $1,000.00 in statutory damages, pursuant

      to 15 U.S.C. § 1681 et. seq.

81.   Plaintiff believes and asserts that Defendants’ actions were willful and intentional.

82.   Because Defendants’ acts and omissions were done willfully, Plaintiff requests punitive

      damages.

83.   Plaintiff requests punitive damages against Defendants in the amount to be determined by

      the Court, pursuant to 15 U.S.C. § 1681n et. seq. and other portions of § 1681 et. seq.

84.   For purposes of a default judgment, Plaintiff believes that the amount of such punitive

      damages should be no less than $9,000.00.

85.   Plaintiff is also entitled to attorney fees pursuant to 15 U.S.C. § 1681 et. seq.

86.   Plaintiff is entitled to any other relief that this Court deems appropriate and just under the

      circumstances.

                         AS AND FOR A SECOND CAUSE OF ACTION
                                 (New York Fair Credit Reporting Act)
87.   Plaintiff re-states, re-alleges, and incorporates herein by reference, the previous

      paragraphs as if set forth fully in this cause of action.

88.   Defendants Experian and Honda failed to delete information found to be inaccurate,

      reinserted the information without following the NY FCRA, or failed to properly

      investigate Plaintiff's disputes.

89.   Defendants Experian and Honda failed to promptly re-investigate and record the current

      status of the disputed information and failed to promptly notify the consumer of the result

      of their investigation, their decision on the status of the information, and his rights

      pursuant to this section in violation of NY FCRA, N.Y. Gen. Bus. Law § 380-f(a).

90.   Defendants Experian and Honda failed to clearly note in all subsequent consumer reports




                                                -15-
                 Case 7:21-cv-04873 Document 1 Filed 06/02/21 Page 16 of 20




        that the account in question is disputed by the consumer in violation of NY FCRA, N.Y.

        Gen. Bus. Law § 380-f(c)(3).

91.     As a result of the above violations of the N.Y. FCRA, Experian and Honda are liable to

        Plaintiff for actual damages, punitive damages, statutory damages, attorney's fees and

        costs.

WHEREFORE, Plaintiff, respectfully requests preliminary and permanent injunctive relief, and

that this Court enter judgment in her favor and against the Defendants and award damages as

follows:

            a) Actual damages pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

            b) Punitive damages pursuant to 15 U.S.C. § 1681n;

            c) Attorney's fees pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

            d) Attorney's fees pursuant to N.Y. Gen. Bus. Law § 380-m; and

            e) Any other relief that this Court deems appropriate and just under the

                 circumstances.

                                    Dated: Woodmere, New York
                                         June 1, 2021


                                              /s/ Adam J. Fishbein___________
                                         Adam J. Fishbein, P.C. (AF-9508)
                                          Attorney at Law
                                            Attorney for the Plaintiff
                                             735 Central Avenue
                                                Woodmere, New York 11598
                                                  Telephone: (516) 668-6945
                                                    Email: fishbeinadamj@gmail.com

Plaintiff requests trial by jury on all issues so triable.


                                             /s/ Adam J. Fishbein___
                                         Adam J. Fishbein (AF-9508)




                                                   -16-
Case 7:21-cv-04873 Document 1 Filed 06/02/21 Page 17 of 20




EXHIBIT A
7/3/2020                   Case 7:21-cv-04873 Document 1 Experian
                                                         Filed 06/02/21 Page 18 of 20


                                                                                                           
                                                                                                               99+



  Dispute Center (/c/member/disputeCenter) > Dispute Submission




                                                                            2

                                                          Disputes Submitted

                                                                  1464-1048-11
                                                                  Report Number

                                                                    Jul 3, 2020
                                                                  Date Submitted




                    Dispute                                           Under                          Dispute
                   Submitted                                         Dispute                        Complete



                                                        Estimated date of resolution:
                                                              August 2, 2020




       AMERICAN HONDA FINANCE
       Account paid in full
                                                                                                         Submitted



       BMW FINANCIAL SERVICES/CREDIT
       Payment never late
                                                                                                         Submitted



                               Optional - Upload Supporting Documents
           You have the option of including additional documentation with your dispute to help support your claim. Any
                                documentation you upload will be reviewed by an Experian Agent.
https://www.creditchecktotal.com/c/member/disputeCenter/disputeSubmission                                                1/4
Case 7:21-cv-04873 Document 1 Filed 06/02/21 Page 19 of 20




EXHIBIT B
Case 7:21-cv-04873 Document 1 Filed 06/02/21 Page 20 of 20
